Citation Nr: 0007259	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disorder with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


REMAND

The veteran had an accident involving a diving board while he 
was still in school and before he entered service.  He also 
suffered an injury during active service when a 55-gallon 
drum fell on top of him.  Service medical records show that 
he was involved in a motor vehicle accident during active 
service, and that he had many back pain complaints while he 
was on duty.  The veteran's lumbar back disorder was service 
connected under an aggravation theory in February 1973 at a 
noncompensable rating.  Currently, there is some medical 
evidence that the veteran has intervertebral disc syndrome.  
However, it is unclear what relationship this has with his 
service-connected disability.

Moreover, there is a discrepancy in the record as to the 
veteran's current level of disability.  During a VA 
examination in February 1998, the veteran had present ankle 
jerks bilaterally at 1+.  The examiner stated that although 
the veteran ambulated with a cane, there did not appear to be 
a need for it.  The veteran had no paravertebral muscle spasm 
at that time.  He did have, however, diffuse paravertebral 
muscle tenderness.  Palpation of numerous other dorsal sites 
disclosed no areas of spasm, tenderness, or nodularity.  In 
the lumbar region of his back, the veteran could not extend 
his spine at all because of complaints of pain.  The examiner 
nevertheless stated that the veteran was able to flex 30 
degrees and then he stopped because of discomfort.  Tilting 
and twisting to either side were limited by discomfort to 
between 15 and 20 degrees.  The examiner stated that the 
veteran did not have a spinal cord disease.

According to treatment records between May 1998 and January 
1999 from Joseph Hanaway, M.D., the veteran had very limited 
ranges of motion in his back, and motion was painful.  A June 
1998 treatment note shows that the veteran's forward bending 
was 30 degrees and backward bending was 20 degrees.  Dr. 
Hanaway stated that the veteran wore lumbar support and he 
ambulated with the use of a cane.  The private treatment 
records further reflect that the veteran had absent ankle 
jerk.  The veteran had "chronic low back pain and right leg 
undoubtedly from lumbar disc disease," but Dr. Hanaway 
wanted to see the scan.  Dr. Hanaway later referred to 
clinical evidence that is not associated with the claims file 
that apparently showed bulging discs at L2-L3, L3-L4, and L4-
L5 with foraminal narrowing.  The veteran was noted to have 
diabetes.  

According to a January 1999 treatment record from Dr. 
Hanaway, the veteran had a flattened low back with spasm over 
the lower lumbar region and restricted range of motion 
forward and backward to 10 degrees.  There was marked 
tenderness L4-L5 to the sacroiliac region, and straight leg 
raising produced low back pain at 75 degrees.  Again, ankle 
jerk was absent.

The most recent medical evidence is a VA examination report 
of March 1999.  The veteran reported that he had bilateral 
low back pain with pain in the posterior aspect of the right 
leg extending into the right foot.  On physical examination, 
the veteran had no lumbar scoliosis and there was a normal 
lumbar lordosis.  There was no muscle spasm in the lumbar or 
thoracic spine.  The Board notes that this is somewhat of a 
discrepancy when compared to other medical evidence.  The 
veteran's range of motion as measured by a goniometer was 40 
degrees of flexion, 20 degrees of back extension, 25 degrees 
of right and left lateral bending with complaints of pain at 
the extremes of motion.  The VA examiner indicated that the 
right leg pain (radiculopathy) was the result of diabetic 
neuropathy, rather than nerve root compression in that no 
nerve root compression was found on any of the imaging 
studies and there were no abnormal objective physical 
findings to support a finding of nerve root compression.  An 
X-ray taken in Mach 1999 showed mild degenerative changes.

In light of the conflicting medical evidence as to the 
veteran's level of disability, the Board is REMANDING this 
case to clarify the record.  Moreover, it is unclear whether 
the veteran has intervertebral disc disease, and if there is 
a relationship between that disease and the veteran's 
service-connected disability.  Thus, the RO is requested to 
provide the following development:

1.  The RO should contact the veteran and 
Dr. Hanaway and request the CT scan and 
MRI on which Dr. Hanaway based his 
conclusions, as documented by the 
treatment records between May 1998 and 
January 1999.  The Board is aware that 
the RO has already done so.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
whether he has intervertebral disc 
syndrome and whether it is related to the 
service-connected low back pain with 
degenerative changes.  All necessary 
tests and studies should be performed, 
and the Board requests that a CT scan and 
an MRI be performed in connection with 
this request.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to determine if it is at least 
as likely as not that the veteran's right 
lower extremity radiculopathy is 
etiologically related to his service-
connected disability.  As stated above, 
there is evidence associated with the 
claims file that it is due to diabetic 
neuropathy.  Moreover, if it is 
determined that the veteran has 
intervertebral disc syndrome, the 
examiner should also indicate whether 
that disorder has any relationship to his 
service-connected disability.  If it is 
at least as likely as not that there is a 
relationship, the examiner must report 
whether the intervertebral disc syndrome 
symptomatology is moderate, severe, or 
pronounced, and whether there is any 
relief between recurrent attacks.  The 
examiner should definitively indicate if 
the veteran has absent ankle jerk or 
other neurological findings appropriate 
to the site of a diseased disc.  The 
examiner is requested to measure the 
veteran's limitation of motion of the 
lumbar spine, and indicate whether the 
veteran has paravertebral muscle spasm, 
listing of his spine to the opposite 
side, Goldthwaite's sign, or osteo-
arthritic changes or narrowing of his 
joint spaces.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
entitlement to a rating in excess of 20 
percent for low back disorder with 
degenerative changes.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  
See generally Kutscherousky v. West, 12 Vet.App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




